          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                                  §
                                                        §
BENNU OIL & GAS, LLC, et. al.,1                         §                CASE NO. 16-35930
                                                        §
          DEBTORS.                                      §             JOINTLY ADMINISTERED
                                                        §

                           TRUSTEE’S MOTION TO
            COMPROMISE CONTROVERSY WITH DANOS, LLC PURSUANT TO
                FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019

          THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
          YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
          CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
          YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
          A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
          MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
          DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
          WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
          FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
          WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
          MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
          ATTEND THE HEARING.       UNLESS THE PARTIES AGREE
          OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
          HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

          REPRESENTED              PARTIES         SHOULD          ACT      THROUGH            THEIR
          ATTORNEY.

TO:       THE HONORABLE DAVID R. JONES UNITED STATES CHIEF BANKRUPTCY JUDGE:

          Janet S. Northrup, the chapter 7 trustee (the “Trustee”) for the above-referenced jointly

administered bankruptcy cases hereby files the Trustee’s Motion to Compromise Controversy

with Danos, LLC, Inc. Pursuant to Federal Rule of Bankruptcy Procedure 9019 (the “Motion”).

In support of the Motion, the Trustee would respectfully submit as follows:



1
    The Debtors in these jointly administered chapter 7 cases are Bennu Oil & Gas, LLC (Case No. 16-35930), Bennu
    Blocker, Inc. (Case No. 16-35931), and Bennu Holdings, LLC (Case No. 16-35932).


3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 2 of 16



                                     I. INTRODUCTION

          1.    The Trustee seeks approval of a comprehensive compromise reached with Danos,

LLC (“Danos”). Under the proposed compromise, the Trustee will receive payment in the

amount of $30,000.00 plus payment of $5,000 for attorneys fees in exchange for the release of

all claims and causes of action against Danos held by the bankruptcy estate of Bennu Oil & Gas,

LLC (the “Estate”), including claims related to the alleged pre-petition preferential transfers to

Danos from Bennu Oil & Gas, LLC in the amount of $464,772.30. A detailed description of the

proposed compromise is set forth below. While the parties have agreed to the proposed

compromise, the factual recitations set forth herein are solely those of the Trustee and are

not necessarily agreed to by Danos.


                              II. JURISDICTION AND VENUE

          2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                  III. CORE PROCEEDING

          3.    This is a core proceeding under 28 USC § 157(b)(2)(A) and (O). Since this is a

core proceeding, the Bankruptcy Court has constitutional authority to enter final orders regarding

the Motion. Further, to the extent that the Court determines that it does not have authority to

enter a final judgment on a portion of or the entire Motion, the Trustee requests that the Court

issue a report and recommendation for a judgment to the United States District Court for the

Southern District of Texas, Houston Division.

                                     IV. BACKGROUND

          4.    On November 30, 2016 (the “Petition Date”), Bennu Oil & Gas, LLC (“Bennu”

or the “Debtor”) and each of the affiliated debtors (collectively and together with Bennu, the


                                                2
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 3 of 16



“Debtors”) filed voluntary petitions for relief pursuant to chapter 7 of the Bankruptcy Code,

thereby initiating the above-styled and subsequently jointly administered bankruptcy cases (the

“Cases”).

          5.    Also on November 30, 2016, the Trustee was appointed to serve as the chapter 7

trustee in the Cases.

          6.    On January 26, 2017, the Trustee conducted the Debtors’ statutory 341 creditors

meeting.

          7.    On February 8, 2017, Trustee filed the Trustee’s Motion for Order Directing Joint

Administration of Cases, thereby requesting that the Cases be consolidated for administration

purposes only (the “Joint Administration Motion”). [Case No. 16-35930, Docket No. 53]. On

March 30, 2017, an order granting the Joint Administration Motion was entered thereby

establishing that the Cases would thereafter be administered under Case No. 16-35930. [Case

No. 16-35930, Docket No. 87].

          8.    Subsequent to her appointment, the Trustee began an investigation of the Debtors’

affairs, including, but not limited to, potentially avoidable preferential transfers. Among the

potential preferential transfers identified by the Trustee were five (5) payments made from

Bennu to Danos in the months of September, October, and November of 2016, which totaled

$464,772.30 (the “Transfers”). As a result of her investigation, it was determined that the

Transfers are avoidable and recoverable pursuant to sections 547 and 550 of the Bankruptcy

Code.

          9.    Thereafter, the Trustee’s counsel sent a demand letter to Danos requesting that

Danos return $464,772.30 to the Trustee on account of the Transfers. The parties entered into

two tolling agreement during which the Trustee attempted settlement negotiations with Danos.



                                                3
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 4 of 16



Failing receipt of a third tolling agreement from Danos, the Trustee filed Adversary No. 19-

03528 on June 3, 2019. Danos did not file a responsive pleading.

          1. On August 19, 2019, the Trustee filed her Motion for Entry of Default and Default

Judgment against Danos, which remains pending. [Adv. Dkt. No. 7].

          2.     On August 29, 2019, Danos filed an answer at Docket No. 8. On August 30,

2019, Danos filed its Motion for Leave to File out of Time Answer to Trustee’s Complaint to

Avoid and Recover Fees. [Adv. Dkt. No. 9] (“Motion for Leave”). On September 5, 2019, the

Trustee filed a motion to strike Danos’s late-filed answer [Adv. Dkt. No. 10] and an objection to

Danos’s Motion for Leave [Adv. Dkt. No. 11]. On September 23, 2019, Danos filed its response

to the Trustee motion to strike [Adv. Dkt. No. 12]. On September 27, 2019, the Trustee filed a

reply to Danos’s response. [Adv. Dkt. No. 13].

          10.    Thereafter, counsel for the Trustee and Danos engaged in settlement discussions

during the pendency of the Trustee’s motion for default and related filings. Throughout the

discussions, Danos has asserted defenses related to the motion for default and the underlying

substantive issues related to the Transfers and its willingness to defend its positions.

Nevertheless, the Trustee and Danos have explored various options for resolving the dispute

without incurring the delays and expenses associated with litigation. After much negotiation and

the exchange of various offers and subject to this Court’s approval, the parties have reached a

comprehensive agreement.

                                   V. RELIEF REQUESTED

          11.    The parties, after having engaged in settlement discussions, have agreed to a

comprehensive settlement agreement (the “Settlement”) of which they now seek Bankruptcy

Court approval. Subject to Bankruptcy Court approval pursuant to Rule 9019 of the Federal

Rules of Bankruptcy Procedure, the parties have agreed to enter into the Settlement thereby

                                                 4
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 5 of 16



resolving all disputes between them related to the Transfers.             The essential terms of the

Settlement are as follows:

          i.     Within 10 business days after entry of an order approving the Settlement, Danos
                 shall make a payment in the amount of $30,000.00 to the Trustee (the
                 “Settlement Payment”);

          ii.    Within 10 business days after entry of an order approving the Settlement, Danos
                 shall make a payment in the amount of $5,000.00 to HughesWattersAsksanase,
                 LLP to reduce attorneys’ fees to the Estate incurred in prosecuting the adversary
                 proceeding against Danos (the “Attorneys’ Fees Payment”);

          iii.   Within 10 business days of the Trustee’s receipt of and the clearing of the
                 Settlement Payment and Attorneys’ Fees Payment, the Trustee shall seek
                 dismissal with prejudice of the Adversary Proceeding No. 19-03528
                 against Danos;


          iv.    Upon the entry of an order approving the Settlement, any and all claims of any
                 kind or nature whatsoever, known or unknown, pre- or post-petition, suspected, or
                 unsuspected, fixed or contingent held by Danos, together with any and all of its
                 affiliates and related entities and its past, present, or future agents, administrators,
                 trustees, predecessors, successors, or assigns against the Trustee and/or the Estate,
                 which are related to the Transfers, the Cases, or otherwise shall be released and
                 forever discharged; provided, however, that such release does not apply to or
                 affect any payments previously made or to be made on account of Danos’ proof of
                 claim filed at claim No. 21 of the Claims Register in this case. Moreover, Danos
                 shall waive the right to file any claim related to the Settlement Payment pursuant
                 to section 502(h) of the Bankruptcy Code; and

          v.     Upon the Trustee’s receipt of the Settlement Payment in good funds, and the
                 Bankruptcy Court’s approval of the Settlement, any and all claims of any kind or
                 nature whatsoever, known or unknown, pre- or post-petition, suspected, or
                 unsuspected, fixed or contingent held by the Trustee and/or the Estate against
                 Danos, its past, present, or future agents, employees, shareholders, officers,
                 directors, administrators, trustees, predecessors, successors, or assigns, which are
                 related to the Transfers, the Cases, or otherwise shall be released and forever
                 discharged.


                              VI. MERITS OF THE SETTLEMENT

          12.    The merits of a proposed compromise should be judged under the criteria set forth

in Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S.


                                                    5
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 6 of 16



414 (1968). TMT Trailer requires that a compromise must be “fair and equitable.” TMT Trailer,

390 U.S. at 424; In re AWECO, Inc., 725 F.2d 293, 298 (5th Cir.), cert. denied, 469 U.S. 880

(1984). The term “fair and equitable” means that senior interests are entitled to priority over

junior interests. TMT Trailer, 390 U.S. at 441; AWECO, 725 F.2d at 298.

          13.    In determining whether a proposed compromise is fair and equitable, a court

should consider the following factors:

          i.     the probabilities of ultimate success should the claim be litigated;

          ii.    the complexity, expense, and likely duration of litigating the claim;

          iii.   the difficulties of collecting a judgment rendered from such litigation; and

          iv.    all other factors relevant to a full and fair assessment of the wisdom of the
                 compromise.

TMT Trailer, 390 U.S. at 424. The Trustee believes that the proposed settlement satisfies the

requirements established by the U.S. Supreme Court in TMT Trailer.

          14.    Although the Trustee bears the burden of establishing that the proposed

compromise is in the best interest of the Estate, compromises are a normal part of the bankruptcy

process and oftentimes a desirable and wise method of bringing to a close proceedings that are

otherwise lengthy, complicated, and costly. As such, the Trustee’s burden is not high. In re

Shankman, No. 08-36327, 2010 WL 743297, at *3 (Bankr. S.D. Tex. Mar. 2, 2010).                  The

decision to approve a compromise lies within the Court’s discretion, and the Court “need not

conduct a mini-trial to determine the probable outcome of any claims waived in the settlement.”

Id. (quoting In re Cajun Elec. Power Co-Op, Inc., 119 F.3d 349, 355 (5th Cir. 1997)). The

Trustee “need only show that . . . [her] decision falls within the ‘range of reasonable litigation

alternatives.’” Id. (internal citations omitted).




                                                    6
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 7 of 16



          15.   The proposed settlement is fair, equitable, and in the best interest of the Estate and

its creditors. Additionally, the proposed settlement is the product of arms-length bargaining and

not of fraud or collusion. Accordingly, the Trustee believes that the proposed settlement satisfies

the requirements established by the U.S. Supreme Court in TMT Trailer.

                      VII. ANALYSIS OF PROPOSED SETTLEMENT

A.        PROBABILITIES OF ULTIMATE SUCCESS

          16.   The Trustee has undertaken an investigation of the facts and circumstances

surrounding the Transfers, the various defenses available to Danos, and the relevant case law.

Danos has asserted defenses related to the pending motion for default. Additionally, Danos has

asserted substantial defenses related to the Transfers that if Danos prevailed on defeating the

Trustee’s motion for default would substantially reduce the Trustee’s recovery on the Transfers.

Based upon the Trustee’s investigation and the defenses supplied by Danos, the Trustee has

concluded that it is likely that certain of Danos’s potential defenses are valid and they would

likely substantially reduce or eliminate any judgment obtained by the Trustee.

          17.   In order to successfully prosecute an avoidance action, the Trustee would be

required to successfully demonstrate each of the elements of a preferential transfer under section

547 of the Bankruptcy Code. The Trustee recognizes that there is always risk associated with

litigation.

          18.   After considering all of the positives and negatives of the Trustee’s position, the

Trustee has concluded that the proposed Settlement is a good result for the Estate. Through the

proposed Settlement and without incurring the legal fees and expenses associated with the

litigation required to avoid the Transfers, the Trustee will be paid $30,000.00 for the benefit of

the Estate. Danos has asserted substantial defenses that would significantly reduce or eliminate

the preferential transfers. Thus, in the Trustee’s business judgment, the litigation risk associated

                                                  7
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 8 of 16



with the avoidance of the Transfers is high. Accordingly, this factor supports the proposed

compromise.

B.        COMPLEXITY, EXPENSE, AND LIKELY DURATION

          19.   The issues involved with the prosecution of an adversary proceeding to avoid the

Transfers would not be extremely complicated and would involve the Bankruptcy Code. The

duration of the potential litigation would likely be no less than four (4) to six (6) months, with

legal costs and expenses of approximately $15,000.00 to $35,000.00 through any trial of the

matter. Ultimately, pursing litigation would likely result in both sides incurring significant costs,

with questionable benefit and uncertain results. Moreover, no allowance has been made for

possible appeals or the fees associated with an expert witness. This factor supports approval of

the proposed compromise.

C.        DIFFICULTIES OF COLLECTION

          20.   The Trustee does not have serious concerns about the collectability of a judgment

against Danos. The Trustee would assert this factor is neutral as to approval of the proposed

compromise.

D.        OTHER FACTORS

          21.   The Trustee believes that the proposed Settlement is equitable and in the best

interest of the Estate given the potential risk of not prevailing on her objection to Danos’s

pleadings to allow it to file an answer and the likely defenses Danos would raise if this matter

were litigated. By settling this matter, neither of the parties will expend any money litigating the

dispute, which will minimize administrative expenses and allow for greater distributions to the

creditors of the Estate.

          22.   Further, the Estate’s attorneys’ fees associated with filing the motion for default

and   related   pleadings   will   be   paid   by    Danos    directly   to   the   Trustee’s   Firm,

                                                 8
3070081
          Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 9 of 16



HughesWattersAskanase, LLP, thereby reducing the attorneys’ fees to be borne by the Estate in

the amount of $5,000.

                                      VIII. CONCLUSION

          23.   For the reasons set forth herein, the Trustee respectfully requests the entry of an

order approving the compromise and granting the Trustee such other relief, both at law and in

equity, to which she may justly be entitled.

          DATED: October 4, 2019.

                                               Respectfully submitted,

                                               HUGHES WATTERS ASKANASE, LLP

                                               By: /s/ Heather Heath McIntyre
                                               Wayne Kitchens           TBN 11541110
                                               wkitchens@hwa.com
                                               Heather Heath McIntyre TBN 24041076
                                               hmcintyre@hwa.com
                                               1201 Louisiana, Suite 2800
                                               Houston, TX 77002
                                               Telephone: 713-759-0818
                                               Facsimile:    713-759-6834
                                               ATTORNEYS FOR PLAINTIFF,
                                               JANET S. NORTHRUP, TRUSTEE


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Trustee’s Motion to Compromise
Controversy with Danos, LLC Pursuant to Federal Rule of Bankruptcy Procedure 9019 was
served on the parties shown on the attached service list either via electronic means as listed on
the court’s ECF noticing system or United States first class mail, postage prepaid, on October 4,
2019.

                                                      /s/ Heather Heath McIntyre
                                                      Heather Heath McIntyre




                                                  9
3070081
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 10 of 16



                                     SERVICE LIST


Debtors                                      Taxing Authorities
*Bennu Oil & Gas, LLC                        Mike Sullivan
1330 Post Oak Blvd., Suite 1600              Tax Assessor – Collector
Houston, TX 77056                            PO Box 4622
                                             Houston, TX 77210
*Bennu Blocker, Inc.
1330 Post Oak Blvd., Suite 1600              *Cypress Fairbanks ISD
Houston, TX 77056                            Tax Assessor – Collector
                                             David Piwonka
*Bennu Holdings, LLC                         Houston, TX 77216
1330 Post Oak Blvd., Suite 1600
Houston, TX 77056                            Sheldon ISD Tax Office
                                             Tax Assessor – Collector
Debtors’ Counsel                             11411 C.E. King Parkway
John P. Melko                                Houston, TX 77044
Gardere Wynne Sewell LLP
1000 Louisiana, Ste. 2000                    Parkway Utility District
Houston, TX 77002                            PO Box 1368
Email: jmelko@gardere.com                    Friendswood, TX 77549

Chapter 7 Trustee                            Jerry J. Larpenter
Janet S. Northrup                            Sherriff and Ex-officio Tax Collector
Hughes Watters Askanase                      PO Drawer 1670
Total Plaza                                  Houma, LA 70361
1201 Louisiana, 28th Floor
Houston, TX 77002                            Lafayette Parish Tax Collector
                                             PO Box 52667
Office of the U.S. Trustee                   Lafayette, LA 70505
Hector Duran
Office of the US Trustee                     City of Lafayette
515 Rusk, Ste. 3516                          PO Box 4024
Houston, TX 77002                            Lafayette, LA 70502
Via ECF: Hector.Duran.Jr@usdoj.gov
                                             Leland Falcon, Sheriff & E.O. Tax Collector
Stephen Douglas Statham                      Parish of Assumption
Office of US Trustee                         PO Box 69
515 Rusk, Ste. 3516                          Napoleonville, LA 70390
Houston, TX 77002
Via ECF: stephen.statham@usdoj.gov           Internal Revenue Service
                                             Centralized Insolvency Operation
                                             P.O. Box 7346
                                             Philadelphia, PA 19101-7346


*undeliverable

2992097-1
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 11 of 16



20 Largest Creditors                      Louisiana Cat
Bureau of Safety & Environmental          3799 West Airline Highway
Enforcement                               PO Drawer 536
Gulf of Mexico, OCS Region                Reserve, LA 70084
1201 Elmwood Park Blvd.
New Orleans, LA 70123-2394                Nabors Offshore Corporation
                                          515 W Green Road, Suite 1000
Murphy Exploration & Production Company   Houston, TX 77067
9805 Katy Freeway, Suite G200
Houston, TX 77024                         Cactus Wellhead LLC
                                          920 Memorial City Way, Suite 300
First Insurance Funding, Corporation      Houston, TX 77024
450 Skokie Blvd., Suite 1000
Northbrook, IL 60062                      Expeditions & Productions Services, Inc.
                                          PO Box 82644
FMC Technologies Inc.                     Lafayette, LA 70598
PO Box 843402
Dallas, TX 75284-3402                     Harris Caprock Communications, Inc.
                                          4400 S. Sam Houston Parkway E.
Proserv Operations Inc.                   Houston, TX 77048
Technology & Controls Texas
15151 Sommermeyer Street                  Mako Subsea Consulting LLC
Houston, TX 77041                         448 W 19th Street, Suite 162
                                          Houston, TX 77008
*NGP Capital Resources Company
909 Fannin, Suite 3800                    AFS Petrologix, LLC
Houston, TX 77010                         PO Box 1048
                                          Youngsville, LA 70592
Oceaneering International, Inc.
PO Box 731943                             Fluid Care & Construction, Inc.
Dallas, TX 75373                          PO Box 9586
                                          New Iberia, LA 90562
Shamrock Energy Solutions
c/o Gulf Coast Bank & Trust               Subsea Control Serviced Ltd.
PO Box 4232                               4 Gun Wharf
Houma, LA 70361                           130 Wapping High Street
                                          London
*Danos & Curole Marine Contractors, LLC   E1W 2NH
PO Box 1460
13083 Highway 308                         Martin Holdings, LLC
Larose, LA 70373                          16201 East Main Street
                                          Cut Off, LA 70345
AGI Industries, Inc.
1170 Destrehan Ave
Harvey, LA 70058


*undeliverable

2992097-1
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 12 of 16



Secured Creditors                            Brookwood S A R L
Wilmington Trust, N.A.                       6D, route de Treves
50 South Sixth Street, Suite 1290            c/o Castle Hill asset Management
Minneapolis, MN 55402                        Senningerberg, Luxembourg
                                             L-2633
Duane Morris LLP
1330 Post Oak Blvd., #800                    Busbar
Houston, TX 77056                            200 Clarendon Street, 55th Floor
                                             c/o Arclight Capital Partners
O’Melveny & Myers                            Boston, MA 02117
400 South Hope Street, 18th Floor
Los Angeles, CA 90071                        *Castle Hill Enhanced Floating Rate
                                             Opportunities Limited
*Alpine Swift Master LP                      42-44 Grosvenor Gardens
767 Fifth Avenue, 16th Floor                 London, UK SW1WOEB
c/o Wingspan
New York, NY 10153                           Credit Suisse Loan Funding III LP
                                             Eleven Madison Avenue, 23rd Floor
Associated British Foods Pension Scheme -1   New York, NY 10010
1620 26th Street, Suite 6000N
c/o Beachpoint Capital                       *Credit Value Master Fund
Santa Monica, CA 90404                       777 Third Avenue, Suite 19A
                                             New York, NY 10017
Avenue Credit Strategies Fund
399 Park Avenue, 6th Floor                   Fernwood Associates
New York, NY 10022                           1370 Avenue of the Americas, 33rd Floor
                                             c/o Intermarket
Bank of America NA                           New York, NY 20019
214 North Tryon Street
Charlotte, NC 28255                          Fulcra Focused Yield Fund
                                             415-1090 Wester Pender Street
*Beadsea Opportunity LLC                     Vancouver, BC V6E 2N7
777 Third Avenue, Suite 19A
New York, NY 10017                           Goldman Sachs Lending Partners
                                             200 West Street
Bell Atlantic Master Trust                   New York, NY 10282-2198
One Mellon Center, Suite 151-0915
c/o Credit Value Partners                    JP Morgan Whitefriars Inc.
Pittsburgh, PA 15258-0001                    125 London Wall
                                             c/o JP Morgan Chase
BOF Holdings IV, LLC                         London, UK EC2Y SAJ
1450 Brickell Avenue, 31st Avenue
c/o Bayside Capital                          Lake Water Total Return Opportunity Fund
Miami, FL 33131                              3 Fennell Street, Suite 3
                                             Skaneateles, NY 13152


*undeliverable

2992097-1
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 13 of 16



Lloyds Bank Pension Scheme                Whitehorse VIII, Ltd.
1620 26th Street, Suite 6000N             601 Travis Street, 17th Floor
c/o Beachpoint Capital                    Houston, TX 77002
Santa Monica, CA 90404
                                          *Wingspan Master Fund LP
MSD Credit Opportunity Fund               767 Fifth Avenue, 16th Floor
645 Fifth Avenue, 21st Floor              New York, NY 10153
New York, NY 10022
                                          Parties Requesting Notice
P Stone Lion                              Owen Mark Sonik
Four Chase Metrotech Center North         Perdue Brandon Fielder Collins and Mott,
Brooklyn, NY 11245-0001                   LLP
                                          1235 North Loop West, Ste. 600
Pennantpark Credit Opportunities Fund     Houston, TX 77008
590 Madison Avenue, Floor 15              Via ECF: osonik@pbfcm.com
New York, NY 10022                        Attorney for Sheldon ISD

Perella Weinberg Partners                 Tara L. Grundemeier
767 Fifth Avenue, 4th Floor               Linebarger Goggan Blair & Sampson, LLP
New York, NY 10153                        1301 Travis Street, Suite 300
                                          Houston, TX 77002
Royal Mail Pension Plan 1                 Via ECF:
1620 26th Street, Suite 6000N             houston_bankruptcy@publicans.com
c/o Beachpoint Capital                    Attorney for Cypress Fairbanks ISD, Harris
Santa Monica, CA 90404                    County

*Schultze Master Fund Ltd.                William Alfred Wood, III
3000 Westchester Avenue, Suite 204        Bracewell LLP
Purchase, NY 10577                        711 Louisiana St., Ste. 2300
                                          Houston, TX 77002-2781
Sierra Income Corporation                 Via ECF: Trey.Wood@bracewelllaw.com
c/o Medley Capital                        Attorney for TM Energy Holdings LLC,
280 Park Avenue, 6th Floor East           GMZ Energy Holdings LLC and CLP
New York, NY 10017                        Energy LLC

Spectrum Credit Opportunities             Michael W. Bishop
1250 Broadway, 19th Floor                 Gray Reed & McGraw, P.C.
New York, NY 10152                        4600 Thanksgiving Tower
                                          1601 Elm St.
Stone Lion Portfolio LP                   Dallas, TX 75201
Four Chase Metrotech center North         Via ECF: mbishop@grayreed.com
Brooklyn, NY 11245-0001                   Attorney for SEACOR Marine, LLC

Whitehorse IX, Ltd.
1555 North Rivercenter Drive, Suite 302
Milwaukee, WI 53212

*undeliverable

2992097-1
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 14 of 16



Brian A. Kilmer                            Charles A. Beckham, Jr
Kilmer Crosby & Walker PLLC                Kelli S. Norfleet
1004 Prairie Street, Suite 300             Haynes & Boone
Houston, TX 77002                          1221 McKinney St., Ste. 2100
Via ECF: bkilmer@kcw-lawfirm.com           Houston, TX 77010
Attorney for Fieldwood Energy LLC          Via ECF: beckhamc@haynesboone.com
                                           Attorneys for Wilmington Trust, National
Eunice Rim Hudson                          Association
U.S. Dept. of Justice, Civil Div.
P.O. Box 875                               Michael Francis Lotito
Ben Franklin Station                       Suzanne Uhland
Washington, DC 20044-0875                  O'Melveny & Myers LLP
Via ECF: Eunice.R.Hudson@usdoj.gov         Times Square Tower
                                           7 Times Square
J. Eric Lockridge                          New York, NY 10036
Kean Miller LLP                            Via ECF: mlotito@omm.com
P.O. Box 3513                              Attorney for Wilmington Trust, National
Baton Rouge, LA 70821-3513                 Association
Via ECF: eric.lockridge@keanmiller.com
Attorney for Murphy Exploration &          Paul J. Goodwine
Production Company – USA                   Samatha E. Marrone
                                           Looper Goodwine, P.C.
Richard A. Kincheloe                       650 Poydras Street, Suite 2400
United States Attorney's Office            New Orleans, LA 70130
1000 Louisiana St., Suite 2300             Attorney for Wilmington Trust, National
Houston, TX 77002                          Association
Via ECF: Richard.Kincheloe@usdoj.gov
                                           Heather Lee Lingle
Andrew A. Braun                            Dabney and Pappas
Gieger Laborde & Laperouse, LLC            1776 Yorktown, Suite 425
701 Poydras St., Ste. 4800                 Houston, TX 77056
New Orleans, LA 70139-4800                 Via ECF: heather@dabneypappas.com
Via ECF: abraun@glllaw.com                 Attorney for Four Oaks Place Operating, LP
Attorney for WesternGeco, LLC
                                           Michael D. Rubenstein
M. Maraist                                 Liskow Lewis
Anderson, Lehrman, Barre & Maraist         1001 Fannin Street, Suite 1800
1001 Third Street, Ste 1                   Houston, TX 77002
Corpus Christi, TX 78404                   Via ECF: mdrubenstein@liskow.com
Via ECF: kmaraist@albmlaw.com              Attorney for Statoil USA E&P, Inc.
Attorney for Archrock Partners Operating
LLC and Archrock Services, L.P.




*undeliverable

2992097-1
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 15 of 16



Robin B. Cheatham
Adams Reese LLP                            Bellis Family Ventures, LLC and
701 Poydras Street, Ste. 4500              Suzanne K. Bellis Survivor’s
New Orleans, LA 70139                       Trust Share One
Via ECF: robin.cheatham@arlaw.com          702 Acacia Ave.
Attorney for Sojitz Energy Venture, Inc.   Corona Del Mar, CA 92625

Elizabeth A. Green                         Tony L. Draper
Baker & Hostetler LLP                      Walker Wilcox Matousek, LLP
200 South Orange Avenue, Suite 2300        1001 McKinney, Suite 2000
Orlando, FL 32801                          Houston, TX 77002
Via ECF: egreen@bakerlaw.com               Via ECF: tdraper@wwmlawyers.com
Attorney for Panther Operating Company
LLC                                        Ross Spence
                                           Snow Spence Green LLP
Charles S. Kelley                          2929 Allen Parkway, Suite 2800
Mayer Brown LLP                            Houston, TX 77019
700 Louisiana Street, Suite 3400           Via ECF: ross@snowspencelaw.com
Houston, Texas 77002-2730                  Attorney for Supreme Services & Specialty
Via ECF: ckelley@mayerbrown.com            Co., Inc.

Sylvia Mayer                               Zachary S. McKay
S. Mayer Law PLLC                          Dore Law Group, P.C.
PO Box 6542                                17171 Park Row, Suite 160
Houston, TX 77265                          Houston, TX 77084
Via ECF: smayer@smayerlaw.com              Via ECF: zmckay@dorelawgroup.net
Attorney for Stone Energy                  Attorney for Nabors Offshore Corporation

Shari L. Heyen                             Steven W. Soule
David Eastlake                             Hall, Estill, et al.
Grenberg Traurig, LLP                      320 South Boston Avenue, Suite 200
1000 Louisiana, Suite 1700                 Tulsa, OK 74103-3706
Houston, Texas 77002                       Via ECF: ssoule@hallstill.com
Via ECF: HeyenS@gtlaw.com                  Attorney for The Williams Companies,
           EastlakeD@gtlaw.com             Discovery Gas Transmission and Discovery
Attorneys for Oceaneering International,   Producer Services
Inc.
                                           Casey Doherty
Louis M. Phillips                          Gray Reed & McGraw LLP
Kelly Hart & Pitre                         1300 Post Oak Blvd., Suite 2000
One American Place                         Houston, TX 77056
301 Main Street, Suite 1600                Via ECF: cdoherty@grayreed.com
Baton Rouge, LA 70801-1916                 Attorney for Deep Trend Storage and
Via ECF: louis.phillips@kellyhart.com      Solutions
Counsel for Gerald H. Schiff, Chapter 11
Trustee

*undeliverable

2992097-1
       Case 16-35930 Document 484 Filed in TXSB on 10/04/19 Page 16 of 16



Michael D. Rubenstein
Liskow & Lewis
1001 Fannin Street, Suite 1800
Houston, TX 77002
Via ECF: mdrubenstein@liskow.com
Attorney for Statoil USA E&P, Inc.

Pamela H. Walters
Aldine ISD
2520 W.W. Thorne Drive
Houston, TX 77073
Via ECF: bnkatty@aldineisd.org
Attorney for Aldine ISD

Richard M Gaal
McDowell Knight et al
11 North Water St., Ste. 13290
Mobile, AL 36602
Via ECF: rgaal@mcdowellknight.com

William A. (Trey) Wood, III
Jonathan Lozano
Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002
Via ECF: Trey.Wood@bracewelllaw.com
          Jonathan.Lazano@bracewelllaw.com




*undeliverable

2992097-1
